IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00456-CV

JACKIE RUSSELL KEETER,
                                                            Appellant
v.

SANDY GATELY,
                                                            Appellee



                          From the 52nd District Court
                              Coryell County, Texas
                          Trial Court No. COT-11-40758


                          MEMORANDUM OPINION

      Jackie Russell Keeter appeals from the trial court’s denial of his “Petition to Take

Deposition to Investigate Potential Claim.” See TEX. R. CIV. P. 202. In his brief filed on

May 18, 2012, Keeter admitted that he was “well aware, that the denial of the taking of a

deposition, is enforceable by mandamus only.”

      By letter dated July 20, 2012, the Clerk of this Court notified Keeter that pursuant

to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure, this case was subject to

dismissal because it appeared the order which was the subject of the appeal was
interlocutory and not appealable. See In re Jorden, 249 S.W.3d 416, 419 (Tex. 2008)

(“Presuit deposition orders are appealable only if sought from someone against whom

suit is not anticipated; when sought from an anticipated defendant (as here), such

orders have been considered ancillary to the subsequent suit, and thus neither final nor

appealable.”). The Clerk further warned Keeter that the Court would dismiss this

appeal unless, within 21 days from the date of the letter, a response was filed showing

grounds for continuing the appeal. More than 21 days have passed and no response

has been received.

        This appeal is dismissed. TEX. R. APP. P. 42.3(a); 44.3.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 23, 2012
[CV06]




Keeter v. Gately                                                                  Page 2